Citation Nr: 0403565	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-16 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease including subendocardial myocardial infarction, 
arteriosclerotic cardiovascular disease, angina, and coronary 
artery disease, secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for vascular headaches 
secondary to service-connected PTSD.

3.  Entitlement to a rating higher than 50 percent for PTSD, 
on appeal from the initial grant of service connection.

4.  Entitlement to an effective date earlier than June 9, 
2000, for the assignment of a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from August 1973 to June 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  Service connection is in effect for toxoplasmosis, left 
eye, rated as 30 percent disabling since June 2, 1979; and 
PTSD, rated as 50 percent disabling since May 27, 1987.

2.  The cardiovascular disease is not causally related to 
service or the service-connected PTSD.  

3.  The veteran's psychiatric disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as recurrent anxiety, 
sleep impairment, social isolation, and depression; without 
evidence of obsessional rituals, illogical, obscure, or 
irrelevant speech; near continuous panic; impaired impulse 
control; or spatial disorientation.  

4.  On May 27, 1997, the RO received correspondence from the 
veteran regarding a claim for service connection for PTSD and 
noting that he had been medically retired since the 1994 
incident upon which the claim was based.

5.  The RO in December 2000 granted TDIU, effective from June 
9, 2000.


CONCLUSIONS OF LAW

1.  Cardiovascular disease is not proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§§ 3.102, 3.310 (2003).

2.  The schedular criteria for a rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).

3.  The criteria for the assignment of an effective date of 
May 27, 1997, and no earlier, for the assignment of a TDIU 
are met.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§§ 3.400 and 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been accomplished during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and correspondence from the RO, provided to both 
the appellant and his representative, specifically satisfy 
the requirements at § 5103 of the new statute.  They clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claims including the 
requirements of the VCAA, to include what evidence the 
veteran was expected to provide and what evidence VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 182 (2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claims have been collected for review.  The RO's 
development includes service, private and VA medical records.  
Accordingly, the Board finds that the duty to assist under 
the VCAA has been met.  

Factual Background

An August 1979 rating action granted service connection for 
toxoplasmosis, left eye, and assigned a 30 percent disability 
evaluation effective from June 2, 1979.  The 30 percent 
evaluation has been in effect since then.

Medical records from St. Dominic-Jackson Memorial Hospital 
show that in April 1994, the veteran was admitted to the 
emergency room following an assault.  His head lacerations 
were sutured and he was released.  He returned to the 
hospital with complaints of dizziness, memory loss, 
difficulty in concentrating and tinnitus.  He underwent a 
series of diagnostic studies including neurological, 
psychological and radiological.  The computer tomography (CT) 
scan and magnetic resonance imaging (MRI) were negative.  
Psychological diagnoses included PTSD, adjustment disorder 
with depressed mood, head trauma, rule out concussion 
secondary to head trauma and situational anxiety.  He was 
treated with psychotherapy and physical therapy.

The veteran was referred to a psychologist, Dr. CSS, for 
evaluation.  The diagnoses were adjustment disorder with 
depressed mood; organic personality disorder characterized by 
mood changes with physical and cognitive impairment; and 
adjustment disorder with physical features.  

A November 1994 medical statement from Dr. TS relates that 
the veteran was receiving inpatient and outpatient treatment 
for psychological injury that resulted from the April 1994 
attack.  The diagnoses included traumatic brain injury, 
organic depressive disorder, posttraumatic headaches and 
PTSD.  

Progress notes of Mississippi Neuropsychiatric Clinic and Dr. 
MCW that date from April to August 1995 and January to 
September 1996 relate that the veteran continued to receive 
psychotherapy and medication for his anxiety and depression.  
The veteran was receiving treatment, as well as advice 
regarding his psychiatric disability, his Workmen's 
Compensation claim, and his employment.   

The veteran was admitted to St. Dominic-Jackson Memorial 
Hospital in January 1996 for physical and psychological 
evaluations.  Dr. IKV performed the physical examination and 
indicated that it was essentially negative except for PTSD, 
chronic vascular headaches, chronic neck pain secondary to 
trauma, and severe anxiety.  Dr. ELM performed a 
psychological evaluation.  The veteran reported his medical 
history.  He indicated that his symptoms included anger, 
social isolation, compulsive housecleaning, and low stress 
tolerance.  He was alert and responsive.  His affect 
suggested distress, anxiety and depression.  The examiner 
found that the veteran's testing was consistent with PTSD 
with prominent depressive features.  Although there was 
evidence of over-reporting of negative symptoms on the 
personal assessment inventory, the examiner found this to be 
a reflection of the pervasive nature of his complaints.

The veteran was admitted to St. Dominic-Jackson Memorial 
Hospital in March 1996.  Dr MP conducted a psychological 
evaluation.  The physician reported the veteran's medical 
history.  He concluded that the veteran's history and 
clinical findings were highly suggestive of PTSD.  

The veteran was admitted to St. Dominic-Jackson Memorial 
Hospital in October 1996 with homicidal and suicidal 
ideations.  He was treated with psychotherapy and 
medications.  Follow-up therapy was scheduled.  

Private neuropsychiatric and psychological evaluations were 
performed in November 1996.  Dr. BRF conducted a series of 
psychological diagnostic tests.  The psychologist determined 
that the veteran's intellect and memory were functioning in 
the high average/bright normal range.  It was noted that the 
veteran over-interpreted his pain in terms of intensity and 
duration.  He manifested high levels of anxiety and 
depression.  The examiner indicated that testing suggested 
excessive utilization of fantasy, paranoia, introversion, 
strong histrionic and aggressive-passive traits.  The 
diagnoses included dysthymic disorder, generalized anxiety 
disorder, delusional paranoid disorder, personality disorder, 
not otherwise specified, passive-aggressive, paranoid, 
schizoid, avoidant.  The prognosis was fair.  Dr. RMR 
conducted the neuropsychiatric evaluation and concluded that 
the veteran was psychotic with an associated delusional 
(paranoid) disorder of the persecutory type.  Further, the 
veteran was obsessive compulsive.  He opined that treatment 
should be centered on the veteran's delusional and obsessive 
symptomatology instead of PTSD.  The diagnoses included 
delusional (paranoid) disorder, persecutory type and 
obsessive-compulsive disorder.  

In December 1996, the veteran was referred to Dr. HRN for 
disability determination.  The veteran reported his medical 
history.  He indicated that he was able to care of his 
personal hygiene and needs.  He reported symptoms that 
included social isolation, anxiety, nightmares, noise 
intolerance, as well as, suicidal and homicidal thoughts.  
His spouse handled all monetary matters.  His verbal skills 
were good.  He was appropriately dressed and groomed.  He did 
not exhibit any bizarre or unusual behavior or mannerisms.  
His mood was sad and his affect was depressed.  His speech 
was relevant, coherent and goal directed.  He was correctly 
oriented.  His recent and remote memory were described as 
good.  His judgment was good.  His immediate recall and 
concentration were impaired.  His abstract thinking was 
intact.  The diagnoses were PTSD and dysthymia.  The examiner 
concluded that the veteran had difficulty with short-term 
memory and concentration.  He was suspicious, paranoid and 
remained isolated at home.  The examiner did not think he 
could perform routine repetitive tasks, interact with co-
workers, receive supervision or maintain concentration and 
attention on a sustained basis.  He was capable of handling 
any funds but was afraid to leave the house.  As such, his 
spouse managed the funds.  The 12-month prognosis was poor.   

The veteran was admitted to St. Dominic-Jackson Memorial 
Hospital in December 1996.  The veteran spouse had noted that 
the veteran had been more withdrawn because of problems with 
Workmen's compensation.  The veteran reported memory 
problems.  The examiner reported the veteran's medical 
history and indicated that the veteran had been an inpatient 
in another private facility and three times at St. 
Dominic-Jackson Memorial Hospital.  On examination, he was 
alert, oriented, tense and depressed.  He admitted to past 
suicidal ideations but was not currently suicidal.    

The record includes January 1997 medical statements of Dr. MP 
and Dr. IKV.  Dr. MP reported that he provided medical care 
for the veteran since December 1995.  He reported the 
veteran's medical history and provided medical notes dated 
between April 1994 and January 1997.  The notes show 
exacerbations of the veteran's depression and PTSD, which 
included suicidal ideations.  Dr. IKV reported that since the 
1994 incident, the veteran had continued to have problems 
with chronic headaches, chronic neck pain, memory problems 
and depression secondary to pain.  The diagnostic impression 
was severe neck pain secondary to injury, chronic vascular 
headaches secondary to injury, PTSD, anxiety and chronic pain 
syndrome secondary to injury. 

In an October 1997 medical statement to the US Labor 
Department, Dr. MP reported that he disagreed with diagnoses 
of Dr. BRF and Dr. RMR.  Dr. MP reasoned that a person with a 
delusional paranoid disorder of the persecutory type would 
not have the veteran's employment record.  He reported that 
the veteran had signs of PTSD and was attending group 
therapy.  The veteran was doing better but seemed to be 
paranoid and defensive.  

The record includes a January 1998 private psychiatric 
examination report of Dr. HRN.  The veteran was referred for 
disability determination.  The veteran reported his medical 
history, and indicated that he was able to take care of his 
personal hygiene and needs.  He recounted his symptoms that 
included social isolation, depression, sleep impairment, 
nightmares, noise intolerance, as well as, suicidal and 
homicidal thoughts.  His spouse managed all monetary matters.  
His verbal skills were good.  He was appropriately dressed 
and groomed.  He did not exhibit any bizarre or unusual 
behavior or mannerisms.  His mood was sad and his affect was 
depressed.  His speech was relevant, coherent and goal 
directed.  He was correctly oriented.  His recent and remote 
memory was good.  His judgment was good.  His immediate 
recall and concentration were impaired.  His abstract 
thinking was intact.  The diagnoses were PTSD and Major 
Depression.  The examiner concluded that the veteran had 
difficulty with sleep, short-term memory and concentration.  
He continued to think of suicide and carried a gun.  The 
examiner did not think the veteran could perform routine 
repetitive tasks, interact with co-workers, receive 
supervision or maintain concentration and attention on a 
sustained basis.  He was capable of handling any funds.  His 
prognosis was poor.   

The veteran was admitted to St. Dominic-Jackson Memorial 
Hospital in June 1999 with complaints of left chest pressure.  
Heart catheterization revealed coronary artery disease.  The 
post catheterization diagnoses included subendocardial 
myocardial infarction, hyperlipidemia and small vessel 
coronary artery disease.  

A private medical statement from Dr. REK discloses that the 
veteran underwent coronary artery bypass surgery in September 
1999.  The post bypass surgery diagnoses include 
subendocardial myocardial infarction, arteriosclerotic 
cardiovascular disease, angina, and coronary artery disease.

A VA examination was conducted in June 2000.  The veteran 
reported his medical history.  His symptoms included 
hyperstartle response, nightmares, and social isolation.  He 
reported that he volunteered at a hospice.  He had not worked 
since 1995 and was receiving Social Security Administration 
(SSA) benefits.  On mental status examination the veteran was 
alert and oriented.  He was neatly dressed.  His mood was 
anxious and he became moderately agitated when describing his 
current symptomatology.  He denied any suicidal or homicidal 
ideations.  There was no evidence of illogical or delusional 
thought process.  His insight and judgment were fair.  His 
memory was excellent for recent and remote events.  The 
examiner noted that the veteran continued to experience 
intrusive thoughts, hyperarousal, and avoidance.  The 
diagnosis Axis I diagnosis was PTSD.  The Global Assessment 
of Functioning (GAF) score was 55.  

Dr MP's medical records that date between 1997 and 2000 
include group therapy notes.  The records show that the 
veteran is receiving ongoing treatment for depression.  There 
were reported exacerbations of his depression at time periods 
that were stressful, such as, during his heart attack and at 
the death of family members.

In a July 2000 decision, the Board granted service connection 
for PTSD secondary to service connected left eye disability.  
In a July 2000 rating action, the RO effectuated the grant of 
service connection and assigned a 50 percent rating, 
effective May 27, 1997.  

In June 2002, the RO received medical records from the SSA, 
which disclose that the veteran is receiving disability 
benefits based on his psychiatric disorders described as 
anxiety related disorders and affective/mood disorder.  

VA outpatient records dated between November 2000 and July 
2002 relate that the veteran continues to receive 
psychotherapy for his psychiatric disability.  A mental 
status examination was conducted in February 2001.  The 
veteran was described as alert, oriented, well-groomed, 
cordial and cooperative.  His affect was constricted.  His 
speech content was appropriate to mood.  His thought process 
was goal directed and coherent.  There was a slight stutter 
but the rate, rhythm and amount of speech was normal.  On 
cognitive evaluation he scored 29 out of 30.  He appeared to 
have good insight and his judgment was intact.  His estimated 
intelligence was considered average to above average.  The 
diagnoses included depression and PTSD.  The GAF scores were 
70 for the past year and then-currently.  His medication 
included Xanax and Prozac.  

VA therapy progress notes dated in July 2002, relate that the 
veteran was well groomed and neat.  He had good eye contact 
and his mood was stable.  His statements were clear and goal 
directed.  He had good insight and judgment.  There were no 
suicidal or homicidal ideas.  He reported that he had 
separated from his spouse and retained custody of his child.  
He indicated that this relieved a lot of stress.  The 
diagnosis was stable PTSD symptoms.  

Service connection for a cardiovascular disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., arteriosclerosis, organic heart 
disease, hypertension) which are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service- 
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran has diagnoses of subendocardial myocardial 
infarction, arteriosclerotic cardiovascular disease, angina, 
and coronary artery disease since 1999.  Significantly, there 
are no in-service complaints, findings or diagnoses of 
cardiovascular disease.  Further, the record reflects that 
the veteran's heart problems started years after his 
separation from service, and there is no competent medical 
evidence showing that his heart disability is related to 
service.  

The veteran has alternatively claimed that his service-
connected PTSD causes stress, which affects his heart 
disability.  However, there is no competent medical evidence 
to establish secondary service connection for heart disease, 
including under the Allen theory of aggravation.

Although the veteran has claimed that his heart disability is 
related to service or to his service-connected PTSD, he is a 
layman and thus does not have competence to give a medical 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The clear preponderance of the evidence shows that the 
veteran's heart disability is not related to service or to 
the service-connected PTSD, and that service connection on a 
direct or secondary basis is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Increased rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155. Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Board has carefully considered the statements of the 
medical professionals.  It is obvious that the veteran has 
significant impairment in social relationships.  However, 
even taking into consideration the symptoms attributed to 
PTSD, the veteran's difficulties in establishing and 
maintaining effective and social relationships, alone, do not 
more nearly approximate the criteria for a 70 percent rating 
or higher.  38 C.F.R. § 4.7. 

On the mental examinations, the veteran in describing his 
symptoms did not indicate significant problems involving 
self-care.  On all examinations he was described as 
well-groomed and cleanly dressed.  He did not indicate 
problems involving routine behavior or conversation.  At the 
examinations, his thought processes were described as normal.  
His affect was described as appropriate to the content of the 
conversation.  His speech has always been within normal 
limits, his conversation was normal, not illogical, obscure 
or irrelevant.  The VA and private records do not relate that 
he had problems in this regard.  He was described usually as 
cooperative and maintained good eye contact.  

Further, he appears to be able to function independently, 
appropriately, and effectively.  There was no evidence of 
spatial disorientation.  He was described as oriented at the 
examinations, rather than disoriented.  There were no 
reported obsessional rituals.  Although there was evidence of 
anxiety, his thought processes and associations were logical.  
There was no confusion or gross impairment in memory.  
Hallucinations were not complained of and delusional material 
was not elicited.  

Although the veteran has reported problems with irritability, 
it has not been objectively shown that he has problems with 
impaired impulse control, evidenced by unprovoked 
irritability with periods of violence.  Further, there was no 
reported evidence of near continuous panic or depression that 
affected his ability to function independently.  He has not 
reported any episodes of panic attacks.  

In considering the Global Assessment of Functioning (GAF) 
score, the Board notes that it has been variously assessed 
over the years.  In June 2000, at the VA examination it was 
assessed at 55.  A GAF score of 70 was assessed at the VA 
examination in February 2001.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing American Psychiatric Association; 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition).  A GAF score of 41 to 50 contemplates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school of functioning (e.g., no friends, 
unable to keep a job).  A GAF of 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 contemplates some mild symptoms (e.g., depressed mood and 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  See DSM-IV 
(American Psychiatric Association; Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition) at 44-47.  

The Board reviewed and considered the range of GAF scores.  
While the GAF scores are indicative of ongoing symptomatology 
including periods of exacerbation, the veteran's 50 percent 
disability rating reflects the fact that he experiences 
significant psychiatric symptoms.  On none of the treatment 
records or examination reports has it been indicated that the 
veteran has obsessional rituals that interfere with routine 
activities, intermittent inability to perform activities of 
daily living, disorientation to time or place, or memory loss 
for names of close relatives, own occupation, or own name.  
He has reported that he sometimes has thoughts of suicide, 
but he has never made any gestures or attempts.  He has 
complained of decreased ability to concentrate, but that does 
not amount to the severe memory loss necessary to support a 
70 percent evaluation.  

The veteran does have PTSD, and it is recognized that it is a 
significant disability for him.  The current 50 percent 
evaluation recognizes that it is manifested by occupational 
and social impairment.  However, even examining the criteria 
for the current 50 percent evaluation, the veteran's 
disability is manifested only by disturbances in motivation 
and mood (i.e., depression) and by difficulty in establishing 
and maintaining effective work and social relationships.

The veteran appealed the initial assignment of the evaluation 
for the service-connected PTSD.  The Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The record does not 
support assigning different percentage disability ratings 
during the period in question.  At no time have the 
manifestations of the veteran's PTSD more nearly approximated 
the criteria for a higher rating than 50 percent.



Earlier Effective Date for the assignment of TDIU

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A critical issue for resolution concerns establishing what 
date a claim for a TDIU was initially filed with VA for 
effective date purposes.  In the instant case, the RO 
received a Statement In Support Of Claim with attachments on 
June 9, 2000.  The veteran stated, "I had not been employed 
since being medically retired."  On July 24, 2000, the 
veteran submitted a VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, which is 
the form by which a veteran may file a formal claim for TDIU.  
Although a formal claim was not submitted until July 2000, 
the Board finds that the similar statement submitted with the 
veteran's claim for service connection for PTSD may be 
construed as a claim for TDIU.  Therefore, the Board finds 
that the veteran's statement received May 27, 1997, 
represents the claim for TDIU.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340(a), 3.341, 4.15, 4.16(a), 4.18.

The evidence of record indicates that the veteran has a 
college education.  He had work experience as a veteran's 
benefits counselor.  He reported that he has not worked since 
December 1995.  His claim for service connection for the 
disability that, in combination with a previously service-
connected disability, rendered him unemployable was received 
May 27, 1997.

A July 2000 rating action granted service for PTSD, and 
assigned a 50 percent evaluation effective May 27, 1997.  The 
combined disability evaluation was 70 percent from May 1997.  
Therefore, the veteran then met, for the first time, the 
percentage requirements of 38 C.F.R. § 4.16(a).  It is 
important to note that the effective date of service 
connection for PTSD is in May 1997; thus, the disabling 
effects of that disability can be considered in determining 
the veteran's employability.  


ORDER

Service connection for cardiovascular disease on a secondary 
basis is denied.  

A rating in excess of 50 percent for PTSD is denied.

The assignment of a TDIU from May 27, 1997, is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.


REMAND

In statements to the Board, the veteran's representative 
requested that the VA conduct further examinations.  In light 
of the diagnoses regarding the veteran's headaches, the Board 
finds that further VA examination is needed for proper 
adjudication of the case.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
action: 

1.  Schedule the veteran for neurological 
examination to determine the nature and 
etiology of his headache disability.  The 
veteran's complete claims folder must be 
made available to the examiner.  The 
examiner should provide opinion as to 
whether the veteran has a chronic 
headache disability, and if so, whether 
it is at least as likely as not (that is, 
a probability of 50 percent or better) 
related to the head trauma sustained in 
1994.       

2.  Thereafter, the RO should re-
adjudicate the issue in appellate status.  
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




